Title: From James Madison to John Armstrong, 18 September 1813
From: Madison, James
To: Armstrong, John


Dear SirMontpellier Sept. 18t. 1813
I have recd. yours of the lt. inst. from Utica, and of the 5th. from Sackets Harbour. I have written to Mr Jones with a view to an extra half Million pr. Month for War purposes during the sequel of the Campaign, but am not without apprehensions that the state of the Treasury may produce difficulties, unless re-inforced by loans not yet ascertained. He will however feel all the importance of cherishing the operations against Canada, on which the eyes & hopes of the Nation are so intensely fixed. The latest information which has reached me from Harrison & Perry is from the former of the 8th. & the latter the 2d. inst: Harrison was in readiness himself for offensive movements, waiting only for the arrival of Shelby with his voluntears. Perry had just returned from another reconnaisance of Malden, where it appears, the New Ship was rigged, & anchored at the Mouth of the Harbour with the other Ships, under cover of a Battery. Perry’s men were sickly, as well as himself. These circumstances are not favorable; I trust they will be overballanced by those that are so. I just learn thro’ a private channel, that on the 9th. Chauncy had got back to Niagara, Yeo haveing once more eluded his pursuit. The Lake therefore is still open for us, & will of course be used for the proper purposes. It is well that Hampton is secured for the present Campaign: The course of it may furnish new holds on him, if his services be as valuable on trial as in anticipation.
The loss of Williams at such a moment, & in such a deficiency of Genl. Officers, is truly to be regretted. Accept my great esteem & best wishes
J.M.
 